Title: From James Madison to Louis-André Pichon, 20 July 1801 (Abstract)
From: Madison, James
To: Pichon, Louis-André


20 July 1801, Department of State. Acknowledges Pichon’s two notes, the first requesting JM to authorize payment of $11,000 credited to the French Republic on the books of the Treasury Department, the second containing Pichon’s opinion on the propriety of an arrest carried out on a foreign warship in a U.S. port. By a letter to the secretary of treasury, Pichon’s request on the first object has been fulfilled. As to the second, thinks that the regard due a foreign warship is strictly subordinate to the right that a country has to execute its laws. It is always the wish of the executive power to see these rights upheld with respectful conduct of the persons responsible for making arrests and with regard for the commanders of foreign ships.
 

   
   Tr (AAE: Political Correspondence, U.S., 53:268). 2 pp.; in French.


